Name: Commission Regulation (EEC) No 1012/81 of 10 April 1981 correcting Regulation (EEC) No 976/81 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 4. 81 Official Journal of the European Communities No L 102/ 11 COMMISSION REGULATION (EEC) No 1012/81 of 10 April 1981 correcting Regulation (EEC) No 976/81 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced DM/100 kg 01.02 All 02.01 A II a) 1 02.01 A II a) 2 02.01 A II a) 3 02.01 A II a) 4 aa) 02.01 A II a) 4 bb) 02.01 A II b) 1 02.01 A II b) 2 02.01 A II b) 3 02.01 A II b) 4 aa) 02.01 A II b) 4 bb) 11 02.01 A II b) 4 bb) 22 (!) 191,23 363.34 290,67 436,01 530,78 616.35 327,90 262,32 409,87 479,18 409,87 409,87 555,48 530,78 611,74 611.74 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ( ! ), as amended by Regulation (EEC) No 3486/80 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 976/81 (3) fixed the amounts, applicable with effect from 6 April 1981 , by which import duties on beef and veal origi ­ nating in the African, Caribbean and Pacific States are to be reduced ; whereas a check has revealed errors in the Annex to that Regulation ; whereas the said Regu ­ lation should therefore be corrected, 02.01 A II b) 4 bb) 33 02.06 C I a) 1 02.06 C I a) 2 16.02 B III b) 1 aa) Article 2 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on 14 April 1981 . The 'Deutschland column in the Annex to Regula ­ tion (EEC) No 976/81 is hereby replaced by the following : It shall apply with effect from 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 10 April 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 55, 28 . 2. 1980, p . 4. (2) OJ No L 365, 31 . 12. 1980, p. 2. (3) OJ No L 99, 10 . 4. 1981 , p. 17.